UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period: December 31, 2013 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: AAM/Bahl & Gaynor Income Growth Fund (Class A: AFNAX) (Class C: AFYCX) (Class I: AFNIX) AAM/Cutwater Select Income Fund (Class A: CPUAX) (Class C: CPUCX) (Class I: CPUIX) SEMI-ANNUAL REPORT December 31, 2013 AAM/Bahl & Gaynor Income Growth Fund AAM/Cutwater Select Income Fund Each a series of the Investment Managers Series Trust Table of Contents AAM/Bahl & Gaynor Income Growth Fund Schedule of Investments 1 Statement of Assets and Liabilities 4 Statement of Operations 5 Statements of Changes in Net Assets 6 Financial Highlights 7 AAM/Cutwater Select Income Fund Schedule of Investments 10 Statement of Assets and Liabilities 19 Statement of Operations 20 Statements of Changes in Net Assets 21 Financial Highlights 22 Notes to Financial Statements 25 Supplemental Information 32 Expense Examples 35 This report and the financial statements contained herein are provided for the general information of the shareholders of the AAM Funds.This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. www.aammutualfunds.com AAM/Bahl & Gaynor Income Growth Fund SCHEDULE OF INVESTMENTS As of December 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 97.7% COMMUNICATIONS – 3.0% AT&T, Inc. $ BCE, Inc. CONSUMER DISCRETIONARY – 8.6% Genuine Parts Co. Mattel, Inc. McDonald's Corp. Tupperware Brands Corp. CONSUMER STAPLES – 15.1% Altria Group, Inc. Coca-Cola Co. Kimberly-Clark Corp. Kraft Foods Group, Inc. Philip Morris International, Inc. Procter & Gamble Co. ENERGY – 11.8% Chevron Corp. ONEOK, Inc. Spectra Energy Corp. Williams Cos., Inc. FINANCIALS – 13.5% Arthur J. Gallagher & Co. BlackRock, Inc. Cullen/Frost Bankers, Inc. HCP, Inc. - REIT Health Care REIT, Inc. - REIT Realty Income Corp. - REIT U.S. Bancorp Ventas, Inc. - REIT HEALTH CARE – 16.1% AbbVie, Inc. Baxter International, Inc. Bristol-Myers Squibb Co. GlaxoSmithKline PLC - ADR Johnson & Johnson Merck & Co., Inc. 1 AAM/Bahl & Gaynor Income Growth Fund SCHEDULE OF INVESTMENTS - Continued As of December 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) HEALTH CARE (Continued) Novartis A.G. - ADR $ INDUSTRIALS – 9.1% Emerson Electric Co. General Electric Co. Lockheed Martin Corp. TECHNOLOGY – 17.6% Analog Devices, Inc. Apple, Inc. Automatic Data Processing, Inc. Cisco Systems, Inc. Intel Corp. Microsoft Corp. Paychex, Inc. QUALCOMM, Inc. UTILITIES – 2.9% NextEra Energy, Inc. Wisconsin Energy Corp. TOTAL COMMON STOCKS (Cost $11,865,013) SHORT-TERM INVESTMENTS – 3.8% Federated Treasury Obligations Fund, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $494,100) TOTAL INVESTMENTS – 101.5% (Cost $12,359,113) Liabilities in Excess of Other Assets – (1.5)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 2 AAM/Bahl & Gaynor Income Growth Fund SUMMARY OF INVESTMENTS As of December 31, 2013 (Unaudited) Security Type/Industry Percent of Total Net Assets Common Stocks Technology 17.6% Health Care 16.1% Consumer Staples 15.1% Financials 13.5% Energy 11.8% Industrials 9.1% Consumer Discretionary 8.6% Communications 3.0% Utilities 2.9% Total Common Stocks 97.7% Short-Term Investments 3.8% Total Investments 101.5% Liabilities in Excess of Other Assets (1.5)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 3 AAM/Bahl & Gaynor Income Growth Fund STATEMENT OF ASSETS AND LIABILITIES As of December 31, 2013 (Unaudited) Assets: Investments, at value (cost $12,359,113) $ Receivables: Fund shares sold Dividends and interest Due from Advisor Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased Distribution fees - Class A & Class C (Note 7) Auditing fees Transfer agent fees and expenses Administration fees Custody fees Chief Compliance Officer fees Fund accounting fees Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net Assets $ Class A Shares: Net assets applicable to shares outstanding $ Number of shares issued and outstanding Net asset value per share1 $ Maximum sales charge (5.50% of offering price)2 Maximum offering price to public $ Class C Shares: Net assets applicable to shares outstanding $ Number of shares issued and outstanding Net asset value per share3 $ Class I Shares: Net assets applicable to shares outstanding $ Number of shares issued and outstanding Net asset value per share $ 1 A Contingent Deferred Sales Charge (“CDSC”) of 1.00% will beimposed on certain purchases of $1 million or more that are redeemed in whole or in part within 18 months of purchase. 2 No initial sales charge is applied to purchases of $1 million or more.On sales of $50,000 or more, the sales charge will be reduced. 3 A CDSC of 1.00% will be charged on purchases that are redeemed in whole or in part within 12 months of purchase. See accompanying Notes to Financial Statements. 4 AAM/Bahl & Gaynor Income Growth Fund STATEMENT OF OPERATIONS For the Six Months Ended December 31, 2013 (Unaudited) Investment Income: Dividends (net of foreign withholding taxes of $841) $ Interest 16 Total investment income Expenses: Advisory fees Administration fees Fund accounting fees Transfer agent fees and expenses Registration fees Custody fees Distribution fees - Class A (Note 7) Legal fees Distribution fees - Class C (Note 7) Auditing fees Shareholder reporting fees Chief Compliance Officer fees Trustees' fees and expenses Miscellaneous Insurance fees Offering costs 55 Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment income Realized and Unrealized Gain on Investments: Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 5 AAM/Bahl & Gaynor Income Growth Fund STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended December 31, 2013 (Unaudited) For the Period July 5, 2012* through June 30, 2013 Increase (Decrease) in Net Assets from: Operations: Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation/depreciation on investments ) Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income: Class A ) ) Class C ) ) Class I ) ) From net realized gains : Class A ) ) Class C ) - Class I ) - 1 Total distributions to shareholders ) ) Capital Transactions: Net proceeds from shares sold: Class A Class C Class I Reinvestment of distributions: Class A Class C Class I Cost of shares redeemed: Class A2 ) ) Class C3 ) ) Class I - ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ $ Accumulated net investment income $ $ Capital Share Transactions: Shares sold: Class A Class C Class I Shares reinvested: Class A Class C Class I 9 Shares redeemed: Class A ) ) Class C ) (4 ) Class I - ) Net increase in capital share transactions * Commencement of operations. 1 Amount is less than $1. 2 Net of redemption fee proceeds of $1,458 and $2,389, respectively. 3 Net of redemption fee proceeds of $229 and $0, respectively. See accompanying Notes to Financial Statements. 6 AAM/Bahl & Gaynor Income Growth Fund FINANCIAL HIGHLIGHTS Class A Per share operating performance. For a capital share outstanding throughout each period. For the Six Months Ended December 31, 2013 (Unaudited) For the Period July 5, 2012* through June 30, 2013 Net asset value, beginning of period $ $ Income from Investment Operations: Net investment income1 Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income ) ) From net realized gain ) - 2 Total distributions ) ) Remption fee proceeds - 2 Net asset value, end of period $ $ Total return3 %
